Citation Nr: 1807795	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-29 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously remanded by the Board in June 2016 and June 2017 for additional development.  The matter has since returned to the Board.

The issue of entitlement to an increased disability rating for a ruptured right quadricep muscle disability in excess of 30 percent has been raised by the record in a December 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran is not rendered unemployable as the result of his service-connected disability.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (2014); 
38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

      Duty to Notify

VA's duty to notify was satisfied by letters in October 2012 and March 2013.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the evidentiary record.  

The Veteran was afforded VA examinations for TDIU in October 2013 and December 2016.  Pursuant to a June 2017 Board remand, magnetic resonance imaging (MRI) conducted at the direction of the December 2016 VA examiner but subsequent to the examination was located and associated with the evidentiary record.  Updated VA treatment records were also associated with the record in July 2017.  In September 2017, the Veteran's evidentiary record was sent back to the December 2016 VA examiner for an addendum VA medical opinion regarding the Veteran's ability to secure or follow substantially gainful employment after taking into consideration the results of the 2016 MRI.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board has carefully reviewed the VA examinations of record and finds that the examinations and opinions, along with the other evidence of record, are adequate for purposes of rendering a decision in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

II.  Entitlement to TDIU

In an October 2012 substantive appeal submitted for a ruptured right quadricep muscle disability, the Veteran stated that he was presently unable to work because of his leg injury.  He was frequently told he was too slow and was often laid off.  The RO inferred a TDIU claim from the Veteran's substantive appeal and sent him a formal Application for Increased Compensation Based on Unemployability to complete and return.  The Veteran completed the application in November 2012 and the RO denied entitlement to TDIU in a June 2013 rating decision.  The Veteran contends he is unemployable due to his service-connected ruptured right quadricep muscle disability.  

VA may grant a TDIU in cases where the schedular rating is less than total, but the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Where a claimant does not meet the schedular criteria of 38 C.F.R. § 4.16(a), the Board has no authority to assign a total disability evaluation based on individual unemployability under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board may, however, refer the claim to the Director for extraschedular consideration.  The governing norm for the Board in making the determination is whether there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation.  Bowling, 15 Vet. App. at 9-10.

In this case, the Board finds that the preponderance of the evidence is against granting the Veteran's TDIU claim.  The Board notes initially that service connection is currently in effect for a ruptured right quadricep muscle disability, which is evaluated as 30 percent disabling.  Therefore, he does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  The question, then, is whether there is a plausible basis for concluding that the Veteran's service-connected ruptured right quadricep muscle disability, regardless of age, prevents him from securing and following substantially gainful employment, per 38 C.F.R. 
§ 4.16(b). 

In March 2012, the Veteran applied for Social Security Disability Insurance (SSDI) based on high blood pressure, arthritis, a right ruptured quadricep muscle and left knee problems.  A May 2012 Physical Residual Functional Capacity Assessment noted a primary diagnosis of advanced degenerative joint disease of the knees and a secondary diagnosis of hypertension.  The assessment indicated that the Veteran could occasionally lift up to 20 pounds, frequently lift up to 10 pounds, stand and walk for at least two hours out of an eight hour workday, sit for about six hours out of an eight hour workday, and push or pull unlimited.  The Veteran's postural limitations included occasional ability for climbing ramps and stairs, balancing, stooping, kneeling, crouching, and crawling; and no ability for climbing ladders, ropes, or scaffolds due to his knees.  The Veteran did not have manipulative, visual, communicative, or environmental limitations.  The Veteran was found to be disabled for SSA purposes, effective December 2010, based on fractures of the lower limb and essential hypertension. 

In his November 2012 application for TDIU, the Veteran asserted that a "vastus medialis tear" prevented him from securing or following any substantially gainful occupation.  The Veteran provided a two-year work history as a nursing aid in a nursing home, ending in October 2010.  This was the last time he had worked full-time.  He indicated that he became too disabled to work in October 2012.  The Veteran stated that he was unable to work double shifts and could not stand for long periods of time. 

A November 2012 Request for Employment Information form containing information regarding the Veteran's nursing home employment indicated that he worked 8 to 16 hours a day, from March 2008 to October 2010.  The Veteran was terminated due to resident concerns and concessions made to the Veteran were listed as, "too slow moving, can't lift as needed."  The Request for Employment Information form was unsigned and undated and many parts of the form were left blank.

In March 2013, a Request for Employment Information form was received from 
D. N. R. nursing home, where the Veteran had worked as a certified nurse aide from March 2008 to October 2010, with 8 hours days and 40-plus hour weeks.  The form indicated that no concessions had been made to the Veteran and that he had not lost any time during the 12 months preceding his last date of employment due to disability.  The Veteran was noted to have resigned.

In a September 2013 statement accompanying a notice of disagreement (NOD), the Veteran stated that he was no longer employed due to his disability and was on Social Security disability.  He noted that he had problems with pain when walking. 

In October 2013, the Veteran was afforded VA examinations for his claims of entitlement to service connection for a right hip condition, a right knee condition, a left leg condition, and TDIU.  The Veteran reported that he was medically retired and collected SSDI due to hypertension and bilateral knee rheumatoid arthritis.  He noted that he had not had any treatment for his ruptured right quadricep muscle disability since October 2011, but he believed it was causing his knee problems.  On examination, the VA examiner determined that the Veteran's right hip, right knee, and left leg conditions impacted his ability to work; however, he found that these conditions were less likely than not secondary to the Veteran's service-connected ruptured right quadricep muscle tear.  In regard to the Veteran's ruptured right quadricep muscle disability, examination revealed that the proximal right vastus medialis muscle was minimally tender to palpation with minimally palpable cleft.  The examiner determined that the Veteran did not appear unemployable due to his service-connected musculoskeletal condition and appeared capable of at least sedentary work.

Pursuant to a June 2016 Board remand, the Veteran was afforded a VA examination for TDIU in December 2016.  On examination, the examiner noted the Veteran's service-connected ruptured right quadricep muscle tear and noted loss of power and fatigue-pain.  The examiner noted that he was unable to palpate a defect in the Veteran's quadriceps and ordered an MRI.  He further noted that, upon receiving the results of the MRI, he would amend his medical opinion if necessary.  Interview of the Veteran revealed that he had no difficulty sitting and was able to stand for 30 minutes.  He rated his thigh pain 6 out of 10 and was able to walk "a couple of miles" until the pain increased.  The Veteran reported that he had difficulty using the stairs and that his leg hurt when he lifted things, but that he could lift 150 pounds.  The examiner noted that the Veteran had a bilateral waddling gait.  The Veteran further reported that he had a college degree in physical education and recreation and had minimal computer skills.  He owned a car and was able to drive.  Considering only the impact of the Veteran's service-connected ruptured right quadricep muscle disability, the examiner opined that the Veteran was employable.  The examiner noted that the interview of the Veteran revealed a myriad of jobs and occupations open to the Veteran.  The Veteran was ambulatory for at least a mile and was able to drive and sit.  He had limitations with stairs and lifting weights, if the weights were such that his right leg was needed for support.  However, the Veteran could likely lift 30 to 40 pounds without difficulty in a delivery-type situation.  The examiner further noted that the Veteran was college-educated, computer literate, and capable of participating in most types of full-time employment with the above noted restrictions.  The examiner opined that it was much greater than 50 percent as likely as not that the Veteran was able to secure and follow a substantially gainful occupation as opposed to marginal employment in the context of his service-connected disability.  The examiner noted that the rationale for his opinion was based off of interview of the Veteran and objective clinical evaluation of his service-connected injury.

Pursuant to a June 2017 Board remand, the Veteran's evidentiary record was returned to the December 2016 VA examiner in September 2017.  The examiner was directed to review the MRI he had ordered for the Veteran and determine whether the results affected his opinion regarding the Veteran's ability to maintain gainful employment.  MRI revealed a complete tear of the rectus femoris with moderate to severe atrophy and retracted proximal tendon in the proximal thigh and mild fatty atrophy of the right vastus lateralis laterally.  The examiner noted the tear and determined that the area of fatty atrophy was being palpated.  He opined that the results of the MRI notwithstanding, the objective evaluation was such that the Veteran was greater than 50 percent as likely as not to have the ability to secure or follow a substantially gainful occupation for the reasons stated in the December 2016 examination.

Upon review of all lay and medical evidence, the Board finds that the Veteran's level of disability, given his education, training, and experience, would not render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on his service-connected ruptured right quadricep muscle disability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While he experiences occupational impairment as a result of his service-connected ruptured right quadricep muscle disability, this disability alone does not prevent him from securing or following gainful employment.  Specifically, the Board finds the December 2016 VA examiner's opinion to be of great probative value.  Considering only the Veteran's service-connected ruptured right quadricep muscle disability, in both his December 2016 and September 2017 opinions, the examiner opined that it was greater than 50 percent as likely as not that the Veteran had the ability to secure or follow substantially gainful employment.  His conclusion was supported by review of the Veteran's evidentiary record and interview and examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Furthermore, the March 2013 Request for Employment Information form received from D. N. R. nursing home indicated that the Veteran had resigned and that no concessions had been made due to disability.  There was no indication that the Veteran had lost any time during the 12 months preceding his last date of employment due to disability.   

The Board acknowledges that a November 2012 unsigned and undated Request for Employment Information form indicated that the Veteran had functional limitations; specifically that he moved too slow and could not lift as needed.  Further, the form indicated that he had been terminated due to resident concerns.  Due to the unknown source of the form, its deficiencies in providing all requested information, and its contradiction to information provided by the March 2013 Request for Employment Information form (which is signed and dated by the employer or supervisor of D. N. R. nursing home), the Board finds the November 2012 Request for Employment Information to be of little probative value. 

The Board further acknowledges that the Veteran was found disabled for SSA purposes due to fractures of the lower limb and essential hypertension.  While findings from SSA constitute probative evidence with respect to a TDIU claim, they are not dispositive or altogether binding on VA.  SSA's legal criteria for assessing disability for Social Security benefits purposes differs in important respects from VA's own framework for determining entitlement to TDIU.  SSA bases disability on a claimant's maximum residual functional capacity (MRFC), and whether there is substantial gainful activity that could be performed with that MRFC.  A claim for TDIU focuses on unemployability based on impairments caused only by service-connected disabilities.  Moreover, unlike SSA, VA does not take into account age in making its determination.  In other words, SSA determinations consider the impact of nonservice-connected disorders, such as hypertension in the present case.  Thus, the probative value of this evidence is diminished in determining whether the Veteran is precluded from securing or following gainful employment as a result of service-connected disability alone.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, the evidence of record which indicates that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected ruptured right quadricep muscle disability is limited to the Veteran's own allegations.  While the Board acknowledges the Veteran's contentions that he is unable to work, the most probative medical evidence of record does not support these contentions.  The Veteran has a college degree and is computer literate.  He is able to sit and can walk and stand to a certain degree.  He owns a car and is able to drive.  There are no opinions or conclusions of record that indicate that the Veteran's ruptured right quadricep muscle disability impairs him functionally to the point of not being able to obtain some form of substantially gainful employment.

Given these reasons, the Board finds that the Veterans service-connected ruptured right quadricep muscle disability does not prevent him from securing or following gainful employment.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  
38 U.S.C. § 5107(b).


ORDER

Entitlement to TDIU is denied.





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


